 1 REED SMITH LLP                                   BURSOR & FISHER, P.A.
   Raymond A. Cardozo (State Bar No. 173263)        L. Timothy Fisher (State Bar No. 191626)
 2 101 Second Street, Suite 1800                    Joel D. Smith (State Bar No. 244902)
   San Francisco, CA 94105-3659                     Yeremey O. Krivoshey (State Bar No. 295032)
 3
   Telephone: (415) 543-8700                        1990 North California Blvd., Suite 940
 4 Facsimile: (415) 391-8269                        Walnut Creek, CA 94596
   E-Mail: rcardozo@reedsmith.com                   Telephone: (925) 300-4455
 5 Facsimile: (925) 407-2700                        E-Mail: ltfisher@bursor.com
   Counsel for Defendant                            jsmith@bursor.com
 6                                                  ykrivoshey@bursor.com
 7
                                                    BURSOR & FISHER, P.A.
 8                                                  Scott A. Bursor (State Bar No. 276006)
                                                    888 Seventh Avenue
 9                                                  New York, NY 10019
                                                    Telephone: (212) 989-9113
10                                                  Facsimile: (212) 989-9163
11                                                  E-Mail: scott@bursor.com
                                                    Counsel for Plaintiffs
12

13                               UNITED STATES DISTRICT COURT

14                             EASTERN DISTRICT OF CALIFORNIA

15    TOM TAKANO and TRACY MCCARTHY,                    Case No. 2:17-cv-00385 TLN-AC
      on behalf of themselves and all others
16    similarly situated,                               JOINT STIPULATION AND ORDER
                                                        EXTENDING THE PROCTER &
17                           Plaintiffs,                GAMBLE COMPANY’S TIME TO
      v.                                                ANSWER THE COMPLAINT
18
      THE PROCTER & GAMBLE COMPANY,                     Judge: Hon. Troy L. Nunley
19

20                           Defendant.
            WHEREAS, Plaintiffs Tom Takano and Tracy McCarthy (“Plaintiffs”) filed their Class
21
     Action Complaint (“Complaint”) in this action on February 21, 2017.
22
            WHEREAS, the Parties are finalizing their discussions to resolve this action.
23
            WHEREAS, in accordance with Local Rule 144, the Plaintiffs and P&G have agreed to
24
     extend the time for P&G to answer the Complaint up to and including January 16, 2019, which is
25
     14 days from the date that the answer is currently due, January 2, 2019. This is the third
26
     extension of time to respond to the Complaint agreed to by Plaintiffs and P&G. The previous
27

28


       STIPULATION AND ORDER EXTENDING DEFENDANT THE PROCTER & GAMBLE CO.’S TIME TO
                               ANSWER PLAINTIFFS’ COMPLAINT
 1 agreement of an extension extended the date that the answer was due from November 7, 2018 to

 2 December 5, 2018, and the second extension was from December 5, 2018 to January 2, 2019.

 3          ACCORDINGLY, IT IS HEREBY STIPULATED by and between the Plaintiffs and The

 4 Procter & Gamble Co., through their respective counsel, that P&G’s time to answer the

 5 Complaint shall be extended up to and including January 16, 2019. Pursuant to Local Rule

 6 144(a), approval of this stipulation by the Court is necessary.

 7 Dated: December 28, 2018                          REED SMITH LLP
 8                                                   By: /s/ Raymond A. Cardozo
                                                          Raymond A. Cardozo
 9
                                                     Raymond A. Cardozo (State Bar No. 173263)
10                                                   101 Second Street, Suite 1800
                                                     San Francisco, CA 94105-3659
11                                                   Telephone: (415) 543-8700
                                                     Facsimile: (415) 391-8269
12                                                   E-Mail: rcardozo@reedsmith.com
13                                                   Counsel for Defendant
14 Dated: December 27, 2018                          BURSOR & FISHER, P.A.
15                                                   By: /s/ Yeremey Krivoshey
                                                         Yeremey Krivoshey
16
                                                     L. Timothy Fisher (State Bar No. 191626)
17
                                                     Joel D. Smith (State Bar No. 244902)
18                                                   Yeremey O. Krivoshey (State Bar No. 295032)
                                                     1990 North California Blvd., Suite 940
19                                                   Walnut Creek, CA 94596
                                                     Telephone: (925) 300-4455
20                                                   Facsimile: (925) 407-2700
                                                     Email:     ltfisher@bursor.com
21
                                                                jsmith@bursor.com
22                                                              ykrivoshey@bursor.com

23                                                   BURSOR & FISHER, P.A.
                                                     Scott A. Bursor (State Bar No. 276006)
24                                                   888 Seventh Avenue
25                                                   New York, NY 10019
                                                     Telephone: (212) 989-9113
26                                                   Facsimile: (212) 989-9163
                                                     E-Mail: scott@bursor.com
27
                                                     Counsel for Plaintiffs
28
       STIPULATION AND ORDER EXTENDING DEFENDANT THE PROCTER & GAMBLE CO.’S TIME TO
                               ANSWER PLAINTIFFS’ COMPLAINT
     DMSLIBRARY01\33632773.v1
 1 SO ORDERED.

 2

 3 Dated: January 2, 2019

 4

 5

 6                              Troy L. Nunley
                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
       STIPULATION AND ORDER EXTENDING DEFENDANT THE PROCTER & GAMBLE CO.’S TIME TO
                               ANSWER PLAINTIFFS’ COMPLAINT
     DMSLIBRARY01\33632773.v1
